IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20517
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN IBARRA-PENALOZA,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-01-CR-19-1
                         --------------------
                           February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The court-appointed attorney for Juan Ibarra-Penaloza has

moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).    Ibarra has received a

copy of counsel’s motion and brief, but he has not filed a

response.   Our review of the brief filed by counsel and the

record discloses no nonfrivolous issue for appeal.     Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

from further responsibilities, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.